Citation Nr: 0617782	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  02-15 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for degenerative disc disease at L4-5.

2.  Entitlement to a disability rating in excess of 10 
percent for a right shoulder disorder, diagnosed as right 
supraspinatus tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1981 
to July 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in part,  
granted service connection for the veteran's low back and 
right shoulder disorders and assigned noncompensable (0%) 
disability ratings. 

The appellant testified at a hearing before RO personnel in 
April 2003 and at a hearing before the undersigned Veterans 
Law Judge in January 2004.  Transcripts of both hearings are 
of record.

The case was previously before the June 2004, when it was 
remanded for examination of the veteran and additional 
adjudication.  The requested development has been completed.  
In a rating decision of December 2005, increased ratings of 
10 percent were assigned for each disability on appeal back 
to the original date of service connection.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine disability is manifested by:  forward 
flexion to 90 degrees; extension to 30 degrees; lateral 
flexion (side bending) to 30 degrees, bilaterally; rotation 
to 30 degrees, bilaterally; and, complaints of pain and 
discomfort.  It is not manifested by muscle spasm, moderate 
limitation of motion, ankylosis, neurologic abnormalities, 
abnormal spine contour, or incapacitating episodes.

2.  The veteran's service-connected  right supraspinatus 
tendonitis is manifested by:  normal range of motion without 
limitation, and complaints of pain and discomfort.  It is not 
manifested by ankylosis, dislocation, malunion, or nonunion.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent rating for service-connected degenerative disc 
disease of the lumbar spine, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, 
Diagnostic Code  5293 (effective prior to September 26, 
2003); Diagnostic Code 5243 (effective September 26, 2003).

2.  The criteria for disability rating in excess of 10 
percent for right shoulder supraspinatus tendonitis have not 
been met.  38 U.S.C.A. §§ 1155, 5100-5013A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, Diagnostic 
Codes 5003, 5019, 5200, 5201, 5202 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in 
May 2004 satisfied the duty to notify provisions.  The 
veteran's VA medical treatment records have been obtained and 
he has been accorded a recent VA Compensation and Pension 
examination.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal initially stems 
from an RO rating decision February 2002 which granted 
service connection.  Accordingly, the initial adjudication of 
the claims on appeal was prior to the letter which satisfied 
the current duty to notify and assist provisions.  However, 
the claims were subsequently readjudicated.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2005).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2005).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2005).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2005).

The veteran's appeal for increased disability ratings is from 
the initial rating that granted service connection for his 
back and right shoulder disabilities.  Thus, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the ratings may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for rating the veteran's service-
connected spine and shoulder disabilities.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions; VA medical treatment records; and 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to the claim for an increased disability 
rating in question.  

II.  Lumbar Spine

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 2593 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

Service connection was originally granted for mild 
degenerative disc disease of the lumbar spine at L4-5 which 
was rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, prior to September 26, 2003, 
provided for a noncompensable rating for postoperative, cured 
intervertebral disc syndrome.  A 10 percent rating was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent rating contemplated moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating required severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 
percent rating, the highest rating assignable, required 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2005).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2005).

Range of motion measurement are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2005).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2005).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2005).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2005).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2004). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  In January 2002, a VA examination of the 
veteran was conducted.  The veteran complained of low back 
pain which radiated into his right leg and occasional spasms.  
Range of motion testing revealed flexion to 80 degrees and 
extension to 30 degrees, without any evidence of pain on 
motion.  Neurologic and strength testing revealed no 
abnormalities.  The diagnosis was mild degenerative disc 
disease. 

Private medical treatment records do reveal occasional 
treatment for complaints of low back pain.  In May 2003, 
another VA examination of the veteran was conducted.  He 
reported having low back pain with right leg pain, especially 
when climbing stairs.  Physical examination revealed 
essentially no abnormalities and the veteran's range of 
motion of the spine was noted to be normal.  Neurologic 
examination indicated that the veteran's leg pain was not 
neurologic in nature and the diagnosis was degenerative disc 
disease.  

In March 2005, the most recent VA examination of the veteran 
was conducted.  Range of motion testing revealed:  forward 
flexion to 90 degrees; extension to 30 degrees; lateral 
flexion (side bending) to 30 degrees, bilaterally; rotation 
to 30 degrees, bilaterally.  The examiner indicated that 
there was no evidence of limitation of motion due to pain, 
fatigue, weakness, or lack of endurance.  Physical 
examination revealed no tenderness, spasm, or guarding.  

Simply put, the evidence of record does not reveal that the 
veteran meets any of the criteria noted above which would 
warrant the assignment of a disability rating in excess of 10 
percent for his service-connected lumbar spine degenerative 
disc disease.  He does not have recurring attacks, muscle 
spasm, moderate limitation of motion, ankylosis, neurologic 
abnormalities, abnormal spine contour, or any incapacitating 
episodes.  Accordingly, entitlement to a disability rating in 
excess of 10 percent must be denied.  

III.  Right Shoulder

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2005).

Service connection is in effect for a right shoulder disorder 
diagnosed as right supraspinatus tendonitis.  Tendonitis of 
the shoulder is not listed in the Rating Schedule.  
Therefore, the veteran's right shoulder disability is 
presently evaluated under Diagnostic Code 5019 for bursitis.  
38 C.F.R. § 4.71a, Diagnostic Code 5019 (2005).  Under these 
diagnostic criteria, the veteran's present right shoulder 
disability will be rated on limitation of motion of the 
affected parts as degenerative arthritis.  Under Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent disability rating is appropriate for 
disability with x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
is appropriate with X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005)

The medical evidence of record reveals that the veteran is 
right handed.  Accordingly, the disability ratings for the 
veteran's service-connected right shoulder involves the major 
extremity.  Limitation of motion of the arm (shoulder) is 
rated under Diagnostic Code 5201 which provides for a 20 
percent rating for limitation of motion at shoulder level.  A 
30 percent rating is also assigned if there is limitation of 
motion of the major arm midway between the side and the 
shoulder level.  Finally, a 40 percent rating is assigned for 
limitation of motion of the major arm to 25 degrees from the 
side.  The Board notes that normal range of motion of the 
shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal 
forward elevation, or flexion, is from 0 to 180 degrees.  
Normal shoulder abduction is also from 0 to 180 degrees.  
Normal external rotation and internal rotation are from 0 to 
90 degrees.

A 30 percent rating may also be assigned for favorable 
ankylosis (bony fixation) of the scapulohumeral articulation, 
with abduction to 60 degrees and ability to reach mouth and 
head in the non-dominant arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200.

Under Diagnostic Code 5202, a 20 percent disability rating is 
warranted for malunion of the humerus in the non-dominant 
hand with moderate deformity.  Likewise, a 20 percent rating 
is appropriate for recurrent dislocation at the 
scapulohumeral joint of the non-dominant extremity, with 
infrequent episodes and guarding of movement at the shoulder 
level.

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected right shoulder disability.  

In January 2002, a VA examination of the veteran was 
conducted.  He reported feeling pain and pressure in his 
right shoulder approximately twice a week.  Physical 
examination revealed "full pain free motion" of the right 
shoulder.  Private medical treatment records dated in March 
2004 reveal that the veteran was receiving physical therapy 
and his range of motion of the right shoulder was flexion to 
165 degrees and abduction to 145 degrees.  

In March 2005, the most recent VA examination of the veteran 
was conducted.  X-ray and MRI examination of the right 
shoulder revealed mild osteoarthritic changes, an 
intrasubstance tear of the distal supraspinatus tendon, and 
minimal bursitis.  Physical examination of the right shoulder 
joint revealed full abduction and normal range of motion 
without any limitation.  The examiner also reported that the 
veteran had no dislocation or ankylosis.

The veteran has claimed that his right shoulder disorder 
should be rated as a muscle injury under 38 C.F.R. § 4.73.  
However, there is simply no evidence of a muscle injury, and 
the Diagnostic Codes considered above are adequate to rate 
the veteran's disability.  The veteran has complaints of pain 
of the right shoulder.  However, there is no evidence of 
record that the veteran meets any of the criteria to warrant 
the assignment of a disability rating in excess of 10 
percent.  The evidence of record reveals that the veteran has 
little impairment of the right shoulder with a normal, or 
almost normal, range of motion which is pain free on 
examination.  Accordingly, the criteria for a disability 
rating in excess of 10 percent are not met.

Finally, in reaching these decisions the Board has determined 
that the preponderance of the evidence is again the grant of 
a rating in excess of 10 percent for either the lumbar spine 
disorder or the right shoulder disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess 10 percent for the veteran's 
degenerative disc disease of the lumbar spine is denied.

A disability rating in excess of 10 percent for a right 
shoulder disorder, diagnosed as right supraspinatus 
tendonitis, is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


